                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________________
                                            :
BEN KRAMBECK and CLAIM DOC, LLC,            :                            CIVIL ACTION
                                            :
                  Plaintiffs,               :
                                            :                            No. 17–3934
            v.                              :
                                            :
DAVID FISHBONE and NEEDHAM                  :
BUSINESS CONSULTING, PA, LLC,               :
                                            :
                  Defendants.               :
____________________________________________:

Goldberg, J.                                                                        January 30, 2019


                                     MEMORANDUM OPINION

           This action involves a dispute over a settlement agreement that resolved a previous lawsuit

between the parties. In that case, a consulting company, Needham Business Consulting, PA, LLC

(hereinafter “Needham Consulting”), alleged that an insurance claims-review business to which it

provided consulting services, Claim Doc LLC (hereinafter “Claim Doc”), misappropriated its trade

secrets.

           To settle that case, the parties agreed to a mutual release of claims and provided that Claim

Doc would pay Needham Consulting $370,000 in installments. In turn, Needham Consulting was

prohibited from contacting Claim Doc’s customers to persuade them to switch to a competitor, and

was required to erect a “Chinese Wall” to prevent such contact with one of these customers.

           Claim Doc has brought this action, alleging that Needham Consulting breached the

settlement agreement by encouraging one of Claim Doc’s customers to switch to a competitor, and

by failing to establish the Chinese Wall required by the settlement agreement. Needham




                                                     1
Consulting has counterclaimed, alleging that Claim Doc has failed to make the required payments,

and reasserting the allegations of trade secret misappropriation raised in the previous lawsuit.

       Pending before me are Claim Doc’s motion to dismiss Needham Consulting’s

counterclaims and motion for partial summary judgment on its own breach of contract claim. For

the reasons that follow, the motion to dismiss counterclaims will be granted in part and denied in

part, and the motion for partial summary judgment will be denied.

       I. FACTUAL & PROCEDURAL BACKGROUND

       The following facts are taken from the Complaint, Answer, and exhibits filed by the parties

in conjunction with the motion for partial summary judgment. While several facts in this matter

are disputed, the facts set out below are undisputed unless otherwise noted.

       A. The Previous Lawsuit and the Settlement Agreement

       Plaintiffs in this action are Claim Doc, LLC and its founder and managing principal, Ben

Krambeck (referred to collectively hereinafter as “Claim Doc”). Claim Doc provides “claims

review and auditing services to self-funded health [insurance] plans,” such as those operated by

employers. Defendants are Needham Business Consulting, PA, LLC, and its principal, David

Fishbone (referred to collectively hereinafter as “Needham Consulting”). (Pls.’ SOF ¶ 1, Defs.’

SOF ¶ 1; Compl. ¶¶ 1-4; Answer ¶¶1-4.)

       In 2013, Claim Doc and Needham Consulting entered into a consulting agreement, under

which Needham Consulting agreed to provide consulting services, in exchange for a percentage of

Claim Doc’s gross revenues. By December 2015, a dispute arose between the parties, wherein

Claim Doc initiated a private arbitration alleging that Needham Consulting breached the consulting

agreement. Shortly thereafter, Needham Consulting filed an action in this Court, alleging that

Claim Doc had, among other things, misappropriated its trade secrets. That action, which I refer



                                                 2
to hereinafter as the “Previous Lawsuit,” was assigned to me. (Pls.’ SOF ¶¶ 2-6, Defs.’ SOF

¶¶ 2-6; Needham Bus. Consulting PA, LLC v. Claim Doc, LLC, No. 15-cv-6868 (E.D. Pa. filed

Dec. 30, 2015.))

          After Needham Consulting moved for a preliminary injunction in the Previous Lawsuit, I

referred the matter to Magistrate Judge David R. Strawbridge for a settlement conference. This

conference was held on March 10, 2016, and resulted in a settlement agreement that resolved both

the Previous Lawsuit and the private arbitration. Accordingly, I dismissed the Previous Lawsuit

pursuant to Local Rule of Civil Procedure 41.1(b). (Pls.’ SOF ¶ 7; Defs.’ SOF ¶ 7.)

          The settlement agreement between the parties consists of three documents: (1) a

“Settlement Term Sheet” (hereinafter the “Term Sheet”), (2) a “Mutual Release,” and (3) a

“Promissory Note.” (Pls.’ SOF ¶ 7; Defs.’ SOF ¶ 7.)

          The Term Sheet sets out the general terms of the settlement, three of which are relevant

here. First, Claim Doc agreed to pay Needham Consulting $370,000, beginning with an immediate

payment of $45,000, followed by monthly installment payments of $15,000.1 The Term Sheet

further provides that Claim Doc “shall execute a judgment note in the amount” of $370,000, which

note “shall be held by the Court or a neutral escrow agent selected by agreement of the parties.”

(Pls.’ SOF ¶ 8’ Defs.’ SOF ¶ 8; Compl., Ex. A ¶¶ 4, 9.)

          Second, the parties agreed to execute a release of claims and “discontinue with prejudice”

both the Previous Lawsuit and the arbitration. (Compl., Ex. A ¶¶ 1-2.)

          And third, Needham Consulting agreed not to contact certain specified customers of Claim

Doc to convince them to terminate their business with Claim Doc, and to establish a “Chinese

Wall,” preventing Needham Consulting from receiving information from one of those customers,



1
    The final installment payment being $10,000.

                                                   3
Wirerope Works, Inc. (hereinafter “Wirerope”), about Wirerope’s choice of vendors for the

coming year. This term was set out in Paragraph 6 of the Term Sheet:

        Commencing on March 10, 2016, Needham [defined in the Term Sheet to include
        both Needham Consulting and its principal, David Fishbone] shall have no contact,
        directly or indirectly, with Wirerope . . . for the purpose of convincing [it] to alter
        or terminate [its] relationship with Claim Doc, for the same duration as payments
        are made under the settlement term sheet. For purposes of satisfying its obligation
        to have no indirect contact with [Wirerope] for the purposes of convincing it to alter
        or terminate its relationship with Claim Doc, Needham shall establish a “Chinese
        Wall” to isolate itself from information about [Wirerope’s] choices of vendors for
        the coming year. So long as Needham complies with this paragraph, the mere fact
        that [Wirerope] terminate[s] or change[s] [its] relationship with Claim Doc shall
        not constitute or give rise to a claim of breach of this paragraph. Failure of Claim
        Doc to renew [Wirerope] shall not in and of itself excuse future performance by
        Claim Doc.

The Term Sheet further provides that if Needham Consulting violates this paragraph, Claim Doc

“shall have the right to cease all payments to Needham and Needham shall return all money paid

to it under this settlement.” However, before ceasing payments based on an alleged violation of

this paragraph, the Term Sheet required Claim Doc to notify Needham Consulting and “participate

in good faith” in a mediation before Judge Strawbridge. (Pls.’ SOF ¶¶ 9-10; Defs.’ SOF ¶¶ 9-10.)

        B. The Current Law Suit Based on Needham Consulting’s Alleged Contact With
           Wirerope

        Approximately two months after the parties entered into this settlement agreement, on May

11, 2016, Claim Doc and Wirerope terminated their business relationship.2 Less than a week later,

on May 16, 2016, Wirerope entered into an agreement to obtain its claims review and auditing

services from one of Claim Doc’s competitors, Claim Watcher, a company created, at least in part,




2
  The parties appear to dispute whether Claim Doc or Wirerope made the decision to terminate the
relationship. (Compare Pls.’ SOF ¶ 11, with Defs.’ SOF ¶ 11.) While this fact is less than entirely clear in
the record, it is not material here. What matters is when the relationship ended, and whether Needham
Consulting communicated with Wirerope at any point before the relationship ended in an effort to convince
Wirerope to end the relationship.

                                                     4
by Needham Consulting’s principal, Defendant Fishbone. (Pls.’ SOF ¶¶ 11, 18, 35; Defs.’ SOF ¶¶

11, 18, 35; 5/16/17 Dep. of David Fishbone (hereinafter “Fishbone Dep.”) at 116:12-21.)

       Soon after their business relationship ended, a dispute arose between Claim Doc and

Wirerope, regarding Claim Doc’s post-termination duties. While the substance of that dispute is

not relevant here, it resulted in Wirerope bringing a lawsuit against Claim Doc in the United States

District Court for the District of New Jersey (hereinafter, the “New Jersey Lawsuit”). In the New

Jersey Lawsuit, Claim Doc counterclaimed against Wirerope, alleging that it had tortiously

interfered with the settlement agreement between Claim Doc and Needham Consulting that Judge

Strawbridge facilitated in the Previous Lawsuit. (Pls.’ SOF ¶¶ 12, 15-16; Defs.’ SOF ¶¶ 12, 15-16;

INDECS Corp. v. Claim Doc, LLC, No. 16-cv-4421 (D.N.J. filed July 20, 2016.))

       Discovery in the New Jersey Lawsuit touched on the termination of Wirerope’s and Claim

Doc’s business relationship, as well as Wirerope’s decision to initiate a relationship with

Defendant Fishbone’s competing company, Claim Watcher. That discovery included depositions

of Defendant Fishbone, Plaintiff Krambeck, Wirerope’s Chief Financial Officer, and others. This

discovery led Claim Doc to conclude that Needham Consulting had breached the settlement

agreement at issue here by: (1) indirectly contacting Wirerope days before Wirerope’s and Claim

Doc’s relationship ended, in an effort to encourage Wirerope to switch to Defendant Fishbone’s

competing service, Claim Watcher; and (2) failing to establish the Chinese Wall required by the

settlement agreement. (Pls.’ SOF ¶ 17, Defs.’ SOF ¶ 17; Pls.’ Exs. B, F, H, M, O.)

       After notifying Needham Consulting of the alleged breach, Claim Doc requested a

mediation with Judge Strawbridge, as required by the settlement agreement. The mediation was

held in August 2017, but was unsuccessful in resolving the dispute. Shortly thereafter, Claim Doc




                                                 5
brought this action claiming, among other things, breach of contract. (Pls.’ SOF ¶¶ 36-38; Defs.’

SOF ¶¶ 36-38.)3

        C. Procedural History of this Action

        On October 24, 2017—shortly after bringing this suit, and before Needham Consulting

answered—Claim Doc moved for leave under Federal Rule of Civil Procedure 67 to make the

remaining settlement payments into this Court’s registry, pending the outcome of this litigation.

Claim Doc explained that, because its position in this litigation is that Needham Consulting’s

breach of the settlement agreement relieved it of its obligation to make the remaining payments, it

should be permitted to make those payments into the Court’s registry pending the outcome of the

suit. I granted this motion but noted that my permitting Claim Doc to make such payments “in no

way impacts the merits of any claims that have been brought, or will be brought, in this action, nor

prevents any party from asserting any claims or seeking any relief.” (10/27/17 Or.)

        Thereafter, Needham Consulting answered Claim Doc’s Complaint and asserted

counterclaims, consisting of: (1) claims for breach of contract and unjust enrichment, based on

Claim Doc’s alleged failure to: (A) make settlement payments, and (B) deliver the Promissory

Note that was executed as part of the settlement agreement to the Court or a neutral escrow agent;

and (2) a claim under the federal Defend Trade Secrets Act, 18 U.S.C. § 1836, based on the same

allegations of misappropriation of trade secrets alleged by Needham Consulting in the Previous

Lawsuit.

        Claim Doc has now moved to dismiss each of these counterclaims. As to the breach of

contract and unjust enrichment counterclaims, Claim Doc argues that these claims fail because it

has been making the required settlement payments into the Court’s registry, and is not required to


3
 Claim Doc’s Complaint in this action also includes claims for unjust enrichment and tortious interference
with contractual relations, none of which are at issue here.

                                                    6
deliver the Promissory Note to the Court or an escrow agent. As to the counterclaim under the

Defendant Trade Secrets Act, Claim Doc argues that the claim is barred by the Mutual Release

executed as part of the settlement agreement, or by the doctrine of res judicata.

       Claim Doc has also moved for partial summary judgment on its own breach of contract

claim, contending that the discovery it obtained in the New Jersey Lawsuit establishes beyond

genuine dispute that Needham Consulting breached the settlement agreement by contacting

Wirerope to convince it to terminate its relationship with Claim Doc, and by failing to establish

the required Chinese Wall.

       For the reasons set out in detail below, I will grant in part and deny in part Claim Doc’s

motion to dismiss Needham Consulting’s counterclaims, dismissing the trade-secrets counterclaim

but not the breach of contract and unjust enrichment counterclaims.

       As to Claim Doc’s motion for partial summary judgment, the motion will be denied

because there are genuine issues of material fact in dispute—specifically whether Needham

Consulting indirectly contacted Wirerope in an effort to convince it to end its relationship with

Claim Doc, and failed to establish the required Chinese Wall.

       II. ANALYSIS

       A. Claim Doc’s Motion to Dismiss Counterclaims

       1. Legal Standard

       In evaluating a motion to dismiss counterclaims, a court must hold the counterclaims to the

same pleading standards applied to complaints under Federal Rule of Civil Procedure 12(b)(6).

RAH Color Techs. LLC v. Ricoh USA Inc., 194 F. Supp. 3d 346, 348 (E.D. Pa. 2016).




                                                 7
        To survive a motion to dismiss pursuant to Rule 12(b)(6), a complaint must “contain

sufficient factual matter, accepted as true, to ‘state a claim for relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007)). The plausibility standard requires more than a “sheer possibility that a defendant

has acted unlawfully.” Id. While it “does not impose a probability requirement at the pleading

stage,” plausibility does require “enough facts to raise a reasonable expectation that discovery will

reveal evidence of the necessary elements of a claim.” Phillips v. Cty. of Allegheny, 515 F.3d 224,

234 (3d Cir. 2008).

        To determine the sufficiency of a complaint under Twombly and Iqbal, a court must take

the following three steps: (1) the court must “tak[e] note of the elements a plaintiff must plead to

state a claim;” (2) the court should identify the allegations that, “because they are no more than

conclusions, are not entitled to the assumption of truth;” and (3) “where there are well-pleaded

factual allegations, a court should assume their veracity and then determine whether they plausibly

give rise to an entitlement for relief.” Burtch v. Milberg Factors, Inc., 662 F.3d 212, 221 (3d Cir.

2011) (citations omitted). Courts must construe the allegations in a complaint “in the light most

favorable to the plaintiff.” Id. at 220.

        In evaluating a motion to dismiss, courts generally consider only the allegations contained

in the complaint, the exhibits attached thereto, and matters of public record. Schmidt v. Skolas,

770 F.3d 241, 249 (3d Cir. 2014); Pryor v. Nat’l Collegiate Athletic Ass’n, 288 F.3d 548, 567 (3d

Cir. 2002). “[A] complaint may not be dismissed merely because it appears unlikely that [a]

plaintiff can prove those facts or will ultimately prevail on the merits.” Connelly v. Lane Const.

Corp., 809 F.3d 780, 790-91 (3d Cir. 2016) (quoting Phillips, 515 F.3d at 231).




                                                    8
        2. Discussion

        Claim Doc has moved to dismiss each of Needham Consulting’s counterclaims, advancing

three arguments. First, Claim Doc argues that the counterclaims under the Defend Trade Secrets

Act (Counts I and IV)4 are barred by the mutual release of claims set out as part of the settlement

agreement, or, alternatively, by the doctrine of res judicata. Second, Claim Doc contends that

Needham Consulting’s breach of contract and unjust enrichment counterclaims (Counts II and III),

to the extent that these counterclaims are based on Claim Doc’s alleged failure to make settlement

payments, fail because Claim Doc has made the payments into the Court’s registry. And third,

Claim Doc argues that, to the extent the breach of contract counterclaim is based on its alleged

failure to deliver the Promissory Note to the Court or an escrow agent, the counterclaim fails

because it is not required to do so under the settlement agreement.

        Each of these three arguments is addressed in turn. I agree with Claim Doc’s first argument,

and will dismiss the trade secret misappropriation counterclaims. However, I disagree with the

second and third arguments, and, accordingly, will deny Claim Doc’s motion to dismiss the breach

of contract and unjust enrichment counterclaims.

        a. Are the Counterclaims for Trade Secret Misappropriation Barred by the
           Settlement Agreement or the Doctrine of Res Judicata?

        Claim Doc argues that Needham Consulting’s counterclaims for trade secret

misappropriation must be dismissed because they are barred by the Mutual Release executed as

part of the settlement agreement, or, alternatively, by the doctrine of res judicata. Needham


4
  Count I asserts a claim for “preliminary and permanent” injunctive relief, requesting that the Court enjoin
Claim Doc from using Needham Consulting’s trade secrets. However, an injunction is a form of relief, not
a separate cause of action. See, e.g., Patel v. Patel, No. 18-cv-1841, 2018 WL 3642417, at *9 (E.D. Pa.
Aug. 1, 2018) (dismissing a count for “Preliminary Injunction / Temporary Restraining Order” and treating
the paragraphs set out in the count as a request for injunctive relief). Accordingly, Count I will be dismissed
and the paragraphs set out therein treated as a request for injunctive relief based on the Defend Trade Secrets
Act claim set out in Count IV.

                                                      9
Consulting responds that the counterclaims are not barred by the settlement agreement or res

judicata, because the agreement provides that the release of claims is contingent upon Claim Doc

making the required settlement payments. I agree with Claim Doc that these counterclaims were

released by the settlement agreement, and will dismiss them.5

          Where a party to a dispute has released a claim as part of a settlement agreement, and

subsequently attempts to assert the released claim, a court may enforce the settlement agreement

by dismissing the claim. See, e.g., Dugan v. O’Hara, 125 F. Supp. 3d 527, 536 (E.D. Pa. 2015)

(dismissing the plaintiff’s claims where the plaintiff previously entered into a settlement agreement

releasing those claims); see also Green v. John H. Lewis & Co., 436 F.2d 389, 390 (3d Cir. 1970)

(“An agreement to settle a law suit, voluntarily entered into, is binding upon the parties, whether

or not made in the presence of the court . . . .”). Here, Needham Consulting does not appear to

dispute that its counterclaims for trade secret misappropriation are within the scope of the Mutual

Release.6 Instead, Needham Consulting contends that the release is contingent upon Claim Doc

upholding its end of the settlement agreement by making all required settlement payments, and

that, because Claim Doc has failed to do so, Needham Consulting may reinstitute these claims.




5
    Accordingly, I need not reach the question of whether the counterclaims are barred by res judicata.
6
  Needham Consulting argues that the doctrine of res judicata could not apply to its trade secret
misappropriation claim, because the claim is brought under the Defend Trade Secrets Act, a federal statute
that was not enacted until after the settlement agreement was executed. (See Defs.’ Mem. in Opp’n 7.)
However, Needham Consulting does not contend that the language of the Mutual Release does not extend
to such a claim, and for good reason: the Mutual Release provides a release for “any and all claims . . .
which any of them ever had, now has or hereinafter may have against one another . . . arising out of or in
any way related to the [Previous Lawsuit].” (Compl., Ex. B (emphasis added.)) Thus, the release extends
to the trade secret misappropriation claim notwithstanding the fact that the claim is brought under the
subsequently enacted Defend Trade Secrets Act.


                                                      10
        Because settlement agreements are contracts, whether a party’s release of claims in a

settlement agreement is contingent on the other party’s performance of the agreement is a question

of contract interpretation, governed by principles of state contract law. See, e.g., Coia v. Vanguard,

No. 16-cv-3579, 2017 WL 724334, at *11 (E.D. Pa. Feb. 23, 2017). Under Pennsylvania law,7 a

party may not reinstitute released claims “if the consideration for [the] release of claims consists

of only the promise to perform, which is unfulfilled” by the other party. Id. (emphasis added)

(citing Polish Am. Mach. Corp. v. R.D. & D. Corp., 760 F.2d 507, 511 (3d Cir. 1985)). Rather, in

such a case, the releasing party’s “proper remedy would be a suit sounding in breach of contract.”

Id. By contrast, “if the consideration of a release of claims consists of performance of the

settlement agreement,” then the releasing party may reinstitute the claims if the other party has

failed to substantially perform its obligations. Id. (emphasis added).

        In Coia, for example, the plaintiff argued that she could assert certain employment

discrimination claims despite executing a release of those claims as part of a settlement agreement

with her employer, because the employer had allegedly breached the settlement agreement. See

2017 WL 724334, at *11. The court rejected this argument, finding that because the employer’s

promise to perform supplied the consideration for the release of the plaintiff’s claims, the plaintiff

was barred from bringing those claims, notwithstanding her allegation that her employer breached

the settlement agreement. See id.

        Accordingly, I must determine, based on the language of the settlement agreement at issue

here, whether the consideration for the release of claims consisted merely of a promise to perform,

or whether the consideration was performance itself. To do so, I must consider “the intent of the

parties as manifested in the language of the settlement agreement.” Coia, 2017 WL 724334, at *11.


7
  The parties do not dispute the applicability of Pennsylvania law, as the Term Sheet includes a choice of
law clause providing that it is to be “interpreted according to Pennsylvania law.” (Compl., Ex. A ¶ 10.)

                                                   11
       A review of the relevant language of the documents executed as part of the settlement

agreement—the Mutual Release and the Term Sheet—reveals that the consideration for the

parties’ release of claims consisted of their mutual promises to perform, not performance itself.

Perhaps most importantly, the opening sentence of the Mutual Release states that the consideration

is “the execution and delivery of the Settlement Term Sheet by and among [Needham Consulting],

on the one hand, and [Claim Doc], on the other hand, intending to be legally bound . . . .” (Compl.,

Ex. B.) Such language—as opposed, for example, to language describing the consideration as “the

payment of $370,000,” or “the performance of obligations set out in the Term Sheet”—suggests

that it is the promise of performance, and not the performance itself, that constitutes the

consideration.

       Moreover, the remainder of the Mutual Release contains no conditional language, but

rather provides that the parties, “absolutely, unconditionally[,] and irrevocably release, waive,

relinquish, renounce[,] and discharge” the claims described therein. (Compl., Ex. B.) Likewise,

the first paragraph of the Term Sheet contains no conditional language, but rather provides that the

Previous Lawsuit, in which Needham Consulting asserted claims for misappropriation of trade

secrets, “shall be discontinued with prejudice.” (Compl., Ex. A ¶ 1 (emphasis added.)) And the

first sentence of the third paragraph of the Term Sheet again reveals the parties’ intent to

unconditionally release all claims, providing that neither party “shall have any claims under [the

consulting agreement] that survive this settlement term sheet.” (Id. ¶ 3.)

       The unconditional language described above stands in stark contrast to releases that courts

have found to be contingent on performance. See, e.g., Capek v. Mendelson, 821 F. Supp. 351

(E.D. Pa. 1993) (holding that the consideration for a release of claims in a settlement agreement

was “actual payment of the settlement amount, not a simple promise to pay,” where the settlement



                                                 12
agreement provided that if the funds were not fully paid “there would be no settlement”); Melendez

v. Horizon Cellular Tele. Co., 841 F. Supp. 687, 691 n.8 (E.D. Pa. 1994) (concluding that “the

consideration for [the plaintiff’s] relinquishment of his earlier . . . claims was [the defendant’s]

performance . . . and not simply the making of the promises,” where the settlement agreement

provided that the release was made “in exchange for the satisfactory fulfillment . . . of the promises

contained in [the settlement agreement]” (emphasis added)).

        In contending that the release of claims is contingent upon Claim Doc making all required

settlement payments, Needham Consulting relies on a single clause within the third paragraph of

the Term Sheet. That paragraph, with the relevant clause italicized, is set out below:

        The Consulting Agreement . . . is terminated, and no party to the Consulting
        Agreement shall have any claims under it that survive this settlement term sheet.
        For purposes of clarity, and not by way of limitation, Needham does not have any
        claim that Claim Doc possesses or is using any intellectual property (including trade
        secrets or confidential information) belonging to Needham, provided that Claim
        Doc makes all payments set forth in paragraph 4.

(Compl., Ex. A. ¶ 3 (emphasis added.))

        Needham Consulting’s position—that the italicized language above renders the release of

claims contingent on Claim Doc making settlement payments—is unpersuasive for two reasons.

First, it is a single clause within a single sentence that itself purports to be a mere “clari[fication]”

of the unconditional language that precedes it. Second, the manifest purpose of that sentence is not

to provide a condition for the release of claims, but rather to clarify what the released claims

include: a claim for trade secret misappropriation. If the parties had intended to substantially alter

the effect of the release by making it conditional, this intent would be manifested through more

than a single clause within an unrelated sentence. Accordingly, this clause—referenced nowhere

else in either the Term Sheet or the Mutual Release—does not outweigh the other unconditional

language discussed above.


                                                   13
       Because the consideration for the release of claims set out in the Mutual Release and the

Term Sheet was the mere promise to perform, and not performance itself, Needham Consulting

may not reinstitute its released claims for trade secret misappropriation, notwithstanding its

allegation that Claim Doc has breached the settlement agreement by failing to make payments.

Rather, Needham Consulting’s remedy is a counterclaim for breach of the settlement agreement—

which it has asserted. Accordingly, Needham Consulting’s trade secret misappropriation

counterclaims will be dismissed.

       b. Do the Breach of Contract and Unjust Enrichment Counterclaims Fail Because
          Claim Doc Has Deposited the Settlement Payments in the Court’s Registry?

       Needham Consulting’s breach of contract and unjust enrichment counterclaims are

premised, in part, on Claim Doc’s alleged failure to make the required settlement payments. Claim

Doc argues that these counterclaims fail because it has made all required settlement payments into

the Court’s registry, after obtaining the Court’s permission to do so under Federal Rule of Civil

Procedure 67. Needham Consulting responds that payments to the Court under Rule 67 do not

prevent them from asserting counterclaims for failure to pay. I agree with Needham Consulting,

and Claim Doc’s motion to dismiss these counterclaims will be denied.

       Federal Rule of Civil Procedure 67(a) provides in relevant part:

       If any part of the relief sought is a money judgment or the disposition of a sum of
       money or some other deliverable thing, a party—on notice to every other party and
       by leave of court—may deposit with the court all or part of the money or thing,
       whether or not that party claims any of it.

       While there are relatively few decisions discussing Rule 67, courts have noted that “the

rule’s purpose is to relieve the depositor of responsibility for [a] fund in dispute while the parties

hash out their difference with respect to it.” Cajun Elec. Power Co-op., Inc., 901 F.2d 441, 444-

445 (5th Cir. 1990). Claim Doc was permitted to do exactly that by depositing the settlement



                                                 14
payments into the Court’s registry for safekeeping while litigating its position that it is entitled to

keep these funds due to Needham Consulting’s breach. Nothing in Rule 67, however, provides that

a court’s acceptance of disputed funds into its registry precludes any party from asserting a claim

against the depositing party based on those funds.

       Moreover, several courts have cautioned against applying Rule 67 in a way that would alter

the contractual rights that the parties bargained for, including by depriving a party of its cause of

action for breach of contract. See Progressive Cas. Ins. Co. v. Drive Trademark Holdings LP, 680

F. Supp. 2d 639, 640-42 (D. Del. 2010) (collecting cases standing for the proposition that “Rule

67 should not be used as a means to alter the contractual relationships and legal duties of the

parties; rather, it should be used as a procedural device to provide a place of safekeeping for

disputed funds.”). In Progressive, the plaintiffs sought to deposit a payment scheduled to be paid

to the defendants under a licensing agreement, which agreement the plaintiffs maintained the

defendants had breached. 680 F. Supp. 2d at 640. The court denied the motion, noting the

defendants’ objection that the plaintiffs were attempting to use Rule 67 to “shield [themselves]

from potential liability” under the licensing agreement rather than using the rule merely for

safekeeping purposes. Id. at 640-641.

       Aware of this exact concern, I granted Claim Doc’s motion to deposit funds, over Needham

Consulting’s objection, with the explicit caveat that my granting the motion would “in no way

impact[] the merits of any claims that have been brought, or will be brought, in this action, nor

prevent[] any party from asserting any claims or seeking any relief.” (10/27/17 Or.) Thus, while

Claim Doc sought and obtained leave to make the payments into this Court’s registry, Needham

Consulting is not precluded from asserting counterclaims for breach of contract or unjust




                                                  15
enrichment based on Claim Doc’s failure to make payments. Accordingly, Claim Doc’s motion to

dismiss Needham Consulting’s counterclaims on this basis will be denied.

       c. Does Claim Doc Have a Duty Under the Settlement Agreement to Deliver the
          Promissory Note to the Court or an Escrow Agent?

       Needham Consulting’s breach of contract counterclaim is also premised on Claim Doc’s

alleged failure to deliver to the Court or to an escrow agent the Promissory Note that Claim Doc

executed as part of the settlement agreement. Claim Doc responds that the settlement agreement

does not impose a duty to deliver the note.

       Paragraph 9 of the Term Sheet provides that “Claim Doc LLC shall execute a judgment

note in the amount of the payments in paragraph 4. The judgment note shall be held by the Court

or a neutral escrow agent selected by agreement of the parties.” (Compl., Ex. A ¶ 9.) Claim Doc

contends that while this provision requires it to execute the judgment note, the provision is silent

as to who is required to deliver the note to the Court or to a neutral escrow agent, providing only

that it “shall be held” by the Court or the neutral escrow agent.

       “While unambiguous contracts are interpreted by the court as a matter of law, ambiguous

writings are interpreted by the finder of fact.” Ins. Adjustment Bureau, Inc. v. Allstate Ins. Co.,

905 A.2d 462, 469 (Pa. 2006). Because this provision of the Term Sheet is ambiguous as to who

is required to deliver the Promissory Note to the Court or a neutral escrow agent, Needham

Consulting’s breach of contract counterclaim—premised on its interpretation of the Term Sheet as

imposing this duty on Claim Doc—may not be dismissed on a Rule 12(b)(6) motion. Accordingly,

Claim Doc’s motion to dismiss the breach of contract counterclaim on this basis will be denied.




                                                 16
       B. Claim Doc’s Motion for Partial Summary Judgment

       In addition to moving to dismiss Needham Consulting’s counterclaims, Claim Doc has also

moved for partial summary judgment on its own breach of contract claim. While no discovery has

been taken in this action, Claim Doc contends that, based on the discovery in the New Jersey

Lawsuit, there is no genuine dispute of material fact, and that it can establish, as a matter of law,

that Needham Consulting breached the settlement agreement. Needham Consulting responds that

the record from the New Jersey Lawsuit does not establish, as a matter of law, that Needham

Consulting breached the settlement agreement. Needham Consulting also urges that additional

discovery is needed to fully respond to Claim Doc’s motion.

       For the reasons discussed below, I agree with Needham Consulting that the discovery from

the New Jersey Lawsuit does not establish beyond genuine dispute that it breached the settlement

agreement. Accordingly, Claim Doc’s motion for partial summary judgment will be denied.

       1. Legal Standard

       A party moving for summary judgment bears the initial burden of demonstrating that there

are no genuine issues of material fact in dispute, and that judgment is appropriate as a matter of

law. Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once a properly

supported motion for summary judgment has been made, the burden shifts to the non-moving

party, who must set forth specific facts showing that there is a genuine issue of material fact for

trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986).

       An issue is “genuine” if a reasonable jury could rule in favor of the non-moving party based

on the evidence presented. Kaucher v. Cnty. of Bucks, 455 F.3d 418, 423 (3d Cir. 2006). A factual

dispute is “material” if it might affect the outcome of the suit under the appropriate governing law.

Id. at 423. The non-moving party cannot avert summary judgment with speculation or conclusory



                                                 17
allegations, but rather must cite to the record. Ridgewood Bd. of Educ. v. N.E. for M.E., 172 F.3d

238, 252 (3d Cir. 1999); Fed. R. Civ. P. 56(c).

       “In considering a motion for summary judgment, a district court may not make credibility

determinations or engage in any weighing of the evidence; instead, the non-moving party’s

evidence ‘is to be believed and all justifiable inferences are to be drawn in [its] favor.’” Marino v.

Indus. Crating Co., 358 F.3d 241, 247 (3d Cir. 2004) (quoting Anderson, 477 U.S. at 255).

        2. Discussion

       In order to prevail on its breach of contract claim, Claim Doc must identify undisputed

facts that establish three elements: “(1) the existence of a contract, including its essential terms,

(2) a breach of a duty imposed by the contract and (3) resultant damages.” CoreStates Bank, N.A.

v. Cutillo, 723 A.2d 1053, 1058 (Pa. Super. Ct. 1999). Needham Consulting does not dispute the

first and third elements—that the settlement agreement is a contract, or that, assuming there was a

breach of the agreement, Claim Doc suffered damages. Rather, Needham Consulting maintains

that there are disputed facts material to the second element—whether there was a breach—thus

precluding summary judgment. For the following reasons, I agree with Needham Consulting, and,

accordingly, will deny Claim Doc’s motion.

       Claim Doc contends that Needham Consulting breached the settlement agreement in two

ways: (1) by indirectly contacting Wirerope for the purpose of convincing it to terminate its

relationship with Claim Doc; and (2) by failing to establish a Chinese Wall to prevent contact with

Wirerope.




                                                  18
       a.    Needham Consulting’s Alleged Indirect Contact with Wirerope

       Paragraph 6 of the Term Sheet sets out Needham Consulting’s duty to refrain from

contacting Wirerope for the purpose of convincing it to terminate its relationship with Claim Doc,

providing in relevant part:

       Commencing on March 10, 2016, Needham shall have no contact, directly or
       indirectly, with Wirerope . . . for the purpose of convincing [it] to alter or terminate
       [its] relationship with Claim Doc, for the same duration as payments are made
       under the settlement term sheet. . . . So long as Needham complies with this
       paragraph, the mere fact that [Wirerope] terminate[s] or change[s] [its] relationship
       with Claim Doc shall not constitute or give rise to a claim of breach of this
       paragraph. Failure of Claim Doc to renew [Wirerope] shall not in and of itself
       excuse future performance by Claim Doc.

(Compl., Ex. A ¶ 6.) Thus, to breach this provision, Needham Consulting would have to:

(1) contact Wirerope, directly or indirectly; and (2) do so for the purpose of convincing Wirerope

to alter or terminate its relationship with Claim Doc.8

       Claim Doc contends that there is no genuine dispute that Needham Consulting indirectly

contacted Wirerope to convince it to terminate its relationship with Claim Doc and switch to

Defendant Fishbone’s competing service, Claim Watcher. In support of its position, Claim Doc

points to a letter sent to Wirerope’s Chief Financial Officer, Harold Kropp, on May 6, 2016, by a

person named Mike Shine, President of a company called INDECS. This company provided

“claims administrative services” to Wirerope pursuant to a three-party agreement between Claim

Doc, IDECS, and their mutual customer, Wirerope. (Pls.’ Exs. I, N; see also Deposition of Mike

Shine (hereinafter “Shine Dep.”) at 157:23-158:21.).



8
  Because a communication by Needham Consulting does not constitute a breach unless it is intended to
convince Wirerope to alter or terminate its relationship with Claim Doc, a communication is not a breach
if it occurs after that relationship has already ended. Thus, potential breaches include only those
communications that occurred before Claim Doc’s and Wirerope’s relationship terminated on May 11,
2016.


                                                  19
        The May 6, 2016, letter from Shine contains a section headed “INDECS Renewal Option,”

which provided, in part, as follows:

                                         INDECS Renewal Option

        As you requested, if you moved to Claim Watcher, from Claim DOC be assured of
        the following:

        •    The percentage on audited claims will be 10% rather than the 12% that Claim
             DOC charged. Given the contracts in place, I believe that the overall costs will
             be significantly reduced from what was paid to Claim DOC.
        •    In addition, Claim Watcher and INDECS will review the fees paid by
             Wirerope . . . for any audits, from the renewal on 6/1/16 to a possible renewal
             on 1/1/17, to see if any adjustments or rebates can be considered for
             Wirerope . . . as we avoid legal fees.

(Pl.’s Ex. N.)

        Claim Doc contends that Shine’s May 6, 2016, letter to Wirerope “extolled the benefits of

moving from Claim Doc to Claim Watcher,” and thus was intended to convince Wirerope to

terminate its relationship with Claim Doc. (Pl.’s Mem. in Supp. 15.) But even if that is true beyond

any genuine dispute,9 that alone is not enough to establish a breach of the settlement agreement,



9
  I note that Shine testified at deposition that he did not specifically intend to persuade Wirerope to terminate
its relationship with Claim Doc, but rather merely hoped to keep Wirerope as a customer of INDECS,
regardless of whether that involved Wirerope switching to Claim Watcher or staying with Claim Doc. Shine
testified as follows:

        Q.: So you didn’t have any inclination until mid or late May of 2016 that [Wirerope CFO]
            Harold [Kropp] was going to replace Claim Doc with Claim Watcher?

        A.: I had no – my inclination was he was going to get rid of them because he didn’t like
            [Claim Doc principal] Ben [Krambeck] and didn’t trust him and the people were not
            responsive. Did I know he going to move to Claim Watcher? I didn’t know that. I was
            hoping to hold onto them, whether through an Aetna program – and Aetna wouldn’t
            quote on it – or some other way. But if the only way we could hold onto them was by
            moving to Claim Watcher, then I would hold onto them and move them to Claim
            Watcher.

(Shine Dep. at 147:14-148-2.) I need not determine whether Shine’s testimony creates a genuine dispute of
fact as to whether the purpose of the May 6, 2016, letter was to convince Wirerope to terminate its

                                                       20
because Claim Doc does not contend that Shine is an employee or agent of Needham Consulting

or Defendant Fishbone individually—or is, in any other way, a party to the settlement agreement.

Rather, to establish a breach, Claim Doc must prove that Shine’s letter was an indirect

communication from Defendant Fishbone, who is a party to the settlement agreement. In other

words, Claim Doc must prove that Defendant Fishbone directed Shine to send this letter.

       Needham Consulting urges that there is a genuine dispute of fact as to whether Defendant

Fishbone directed Shine to send this letter. I agree.

       Defendant Fishbone was deposed in the New Jersey Lawsuit, testifying as follows:

       Q.: . . . Did you ever talk to Mike Shine about Wirerope joining Claim Watcher?

       A.: No, not until he told me that they were going to do it.

       Q.: When was that?

       A.: That was again around – it may have been the last week of May or early June –
           the first week of June. I don’t remember the exact date.

(Fishbone Dep. at 117:15-24.)

       Thus, according to Defendant Fishbone’s testimony, he did not speak to Shine about

Wirerope switching from Claim Doc to Claim Watcher before Shine sent the May 6, 2016, letter—

nor at any time between the execution of the settlement agreement in March 2016, and the

termination of Wirerope’s and Claim Doc’s relationship on May 11, 2016. Rather, according to

Defendant Fishbone’s testimony, he did not speak to Shine about Wirerope’s decision to switch to

Claim Watcher until “the last week of May or early June”—after Claim Doc’s and Wirerope’s

relationship had already terminated.




relationship with Claim Doc, because, as discussed below, there is a genuine dispute of fact regarding
whether this letter was an indirect communication from Defendant Fishbone.

                                                 21
        On a motion for summary judgment, where the evidence must be viewed in the light most

favorable to Needham Consulting as the non-moving party, I must credit this testimony. See

Marino, 358 F.3d at 247 (holding that, on a motion for summary judgment, “the non-moving

party’s evidence is to be believed and all justifiable inferences are to be drawn in [its] favor”

(internal quotation marks omitted)). If believed, the testimony belies Claim Doc’s argument that

the May 6, 2016, letter from Shine was an indirect communication from Defendant Fishbone.

        Claim Doc offers no persuasive explanation as to why Defendant Fishbone’s testimony

fails to create a genuine dispute of fact that precludes summary judgment. Instead, Claim Doc

appears to invite me to improperly discredit the testimony, offering a chain of circumstantial

evidence that supports its position that the May 6, 2016, letter from Shine was, in fact, sent at the

behest of Defendant Fishbone. Whether or not this evidence would prove convincing to the finder

of fact, it is unavailing to Claim Doc on summary judgment.

        Specifically, Claim Doc argues that the May 6, 2016, letter offers Wirerope the rates it

would pay for Claim Watcher’s services and that this information could only have come from

Defendant Fishbone. In support of this position, Claim Doc points to Shine’s deposition testimony

about who provided this rate information. At first, Shine testified that Defendant Fishbone was

among three people with whom Shine spoke in order to obtain this information—the other two

being Tom Knox and Vince Sobocinski, whose exact relationship with Defendant Fishbone and

Needham Consulting is less than clear in the record.10 But immediately thereafter, Shine corrected




10
  Tom Knox is a consultant for whom Defendant Fishbone has worked for nearly twenty years. (See
Fishbone Dep. at 19:24-21:24.) Claim Doc also contends in its statement of facts that Knox is the owner of
INDECS, and was involved in the creation of Claim Watcher, though no record citations are provided in
support of these assertions. (See Pls.’ SOF ¶¶ 11, 26.) I note, however, that Shine testified that Knox is the
“owner” of Claim Watcher. (Shine Dep. at 162:3-5.)


                                                     22
himself—eliminating Defendant Fishbone from this group of three, before ultimately settling on

just one source for the information, Vince Sobocinski. Shine’s nebulous testimony on this point is

as follows:

       Q. And then the first bullet point [of the “INDECS Renewal Option” section of the May 6,
       2016, letter, discussing Claim Watcher’s 10 percent rate] – first of all, where did this
       information come from?

       A. I talked with Tom [Knox] and [Defendant] David [Fishbone] and Vince [Sobocinski] –
       Tom and Vince about what – because Claim – Wirerope felt that they were paying too
       much money to pay 12 percent. So they said we’ll get a lower one. So I took that back to
       Vince and said, Vince, they think that they’re paying too much money. Can we do 10
       percent? And they agreed to it.

       Q. Okay. Who is Vince?

       A. Vince Sobocinski is the president of Homestead.

       Q. Okay. So you took this back to Tom and David and Vince and you –

       A. Tom – I really took it to Vince, who is in charge – he’s the president of Homestead that
       does all sales.

(Shine Dep. 158:4-21.).

       Notwithstanding Shine’s ultimate testimony—that Vince Sobocinski, not Defendant

Fishbone, provided the Claim Watcher rate information that ended up in the May 6, 2016, letter—

Claim Doc argues that Shine must have, in fact, obtained this information from Defendant

Fishbone, deducing this by process of elimination from: (1) Tom Knox’s deposition testimony that

he was not involved “in any way with putting together” the proposed rate; and (2) the fact that

Vince Sobocinski works for a company called Homestead, not Claim Watcher. (See Shine Dep.

158:4-21; Knox Dep. 100:15-101:2.) Claim Doc further argues that its conclusion is supported by

Tom Knox’s testimony that Shine “probably talked” to Defendant Fishbone to obtain the rate


The record reveals even less about Vince Sobocinski: that he was President of a company called
“Homestead,” which “does all sales,” and that he worked for Tom Knox. (Shine Dep. at 158:14-21, 161:18-
23.)

                                                  23
information that went into the letter, because “they talk to each other on a regular basis, those two.”

(Knox Dep. at 103:1-14.)

       At issue here is not whether this testimony—or any of the other circumstantial evidence

put forward by Claim Doc—presents a strong case for the finder of fact to conclude that Defendant

Fishbone directed Shine to send the May 6, 2016, letter to Wirerope. The current issue before me

is whether this evidence establishes the matter beyond any genuine dispute. The fact remains that

Defendant Fishbone, whose testimony I must credit as the non-moving party, testified that he did

not “talk to Mike Shine about Wirerope joining Claim Watcher” before Shine sent the May 6,

2016, letter. Accordingly, Claim Doc’s motion for partial summary judgment as to this alleged

breach of the settlement agreement will be denied.

       b.   Needham Consulting’s Alleged Failure to Establish a Chinese Wall

       Claim Doc also contends that Needham Consulting breached its duty under the settlement

agreement to erect a Chinese Wall that would prevent contact with Wirerope about its “choice of

vendors for the coming year.” This duty is set out in Paragraph 6 of the Term Sheet as follows:

       For purposes of satisfying its obligation to have no indirect contact with [Wirerope]
       for the purposes of convincing it to alter or terminate its relationship with Claim
       Doc, Needham shall establish a “Chinese Wall” to isolate itself from information
       about [Wirerope’s] choices of vendors for the coming year.

The term “Chinese Wall” is not defined in Paragraph 6, and nothing else in the settlement

agreement details what specific actions Needham Consulting was required to take in order to

“isolate itself from information about [Wirerope’s] choices of vendors for the coming year.”

       In his deposition in the New Jersey Lawsuit, Defendant Fishbone testified about what

actions he took to establish the required Chinese Wall:

       Q. Can you tell me what you did to establish the Chinese Wall?

       A. Sure. When I came back to [sic, read as “from”] court, I told Tom Knox, Bill
          Green, George Awad and Mike Shine that I settled my lawsuit and that I was not

                                                  24
           to have any contact at all with the three entities that are listed in that paragraph
           [which include Wirerope], and for them to make sure that no one in any of the
           companies, Indecs or in our office with Knox, contacted or did anything with me
           regarding those three entities.

        Q. Did you do anything else?

        A. No, because I never got any contacts from anyone about anything. I got one e-
           mail that someone sent me from outside, which I sent on to Mike Shine and said
           tell this person not to contact me anymore. And he did and I never heard from
           him again.

(Fishbone Dep. at 114:4-19.)

        Claim Doc argues that, even if Defendant Fishbone did what he testified to doing to

establish the Chinese Wall, that, as a matter of law, is not enough.

        As noted above, “[w]hile unambiguous contracts are interpreted by the court as a matter of

law, ambiguous writings are interpreted by the finder of fact.” Ins. Adjustment Bureau, Inc, 905

A.2d at 469. And when an ambiguity exists, “parol evidence is admissible to explain or clarify or

resolve the ambiguity.” Id. at 468.

        Here, there can be little doubt that the term “Chinese Wall” is ambiguous, as it is both

undefined in the settlement agreement, and lacks a precise meaning outside of specific fields such

as the practice of law or securities trading.11 Thus, parol evidence is admissible to give meaning

to the term. Yet, Claim Doc points to no evidence in the record as to the parties’ mutual

understanding of what specific actions on the part of Needham Consulting were required to

adequately establish the Chinese Wall.


11
   Compare Oxford English Dictionary Online, available at http://www.oed.com/view/Entry/31770?
redirectedFrom=Chinese+Wall (last accessed January 28, 2019) (providing two definitions of “Chinese
wall,” one figurative: “an insurmountable barrier (to understanding, etc.),” the other in the context of a
“Stock Exchange”: “a prohibition against the passing of confidential information from one department of a
financial institution to another”); with Black’s Law Dictionary 274, 632 (9th ed. 2009) (defining “Chinese
wall” by reference to “ethical wall” as “[a] screening mechanism maintained by an organization, esp. a law
firm, to protect client confidences from improper disclosure to lawyers or staff who are not involved in a
particular representation”).

                                                   25
          Accordingly, Claim Doc’s motion for partial summary judgment as to this alleged breach

will be denied.

          III.    CONCLUSION

          For the reasons set out above, Claim Doc’s motion to dismiss Needham Consulting’s

counterclaims will be granted in part and denied in part. While Needham Consulting’s

counterclaims for trade secret misappropriation will be dismissed, its counterclaims for breach of

contract and unjust enrichment survive Claim Doc’s motion to dismiss.

          Claim Doc’s motion for partial summary judgment on its breach of contract claim will be

denied.

          An appropriate Order follows.




                                                26
